DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention pertains to varying embodiments to generating a 3D model of the object.
The following is an examiner's statement of reasons for allowance: The present invention is directed towards generating a 3D model of the object by performing feature matching operation on the plurality of images to generate a three dimensional (3D) point cloud model of the object; subsequent to performing the feature matching operation, segment foreground and background of at least a subset of the plurality of images based on the 3D point cloud model to generate segmented images defining silhouettes of the object; and performing a space carving operation on an initial volume using the segmented images to generate a 3D model of the object.
The closest prior art, Ding et al. (US 2015/0317821), Yamazaki et al. (Non-Patent Literature titled “3-D Object Modeling by a Camera Equipped on a Mobile Robot”), and Trenholm et al. (US 2019/0138786) show related systems. 
Ding teaches receive the image data from the autonomous robot (see figure 12, para. 0003, 0013, where Ding discusses capturing multiple images and performing stereo matching); perform a feature matching operation on the plurality of images to generate a three dimensional (3D) point cloud 
Yamazaki teaches an autonomous robot configured to acquire image data of an object via at least one sensor, wherein the image data comprises a plurality of images of the object (see figure 3, figure 4, abstract, section V-A, where Yamazaki discusses capturing multiple images using a robot); and one or more processors communicatively coupled to the autonomous robot and configured to: receive the image data from the autonomous robot (see figure 3, figure 4, abstract, section V-A, where Yamazaki discusses capturing multiple images using a robot); perform a feature matching operation on the plurality of images to generate a three dimensional (3D) point cloud model of the object (see figure 3, figure 4, figure 6, figure 7, section V-C, where Yamazaki discusses feature correspondence between multiple images to generate a 3-D point cloud model); perform a space carving operation on an initial volume using the segmented images to generate a 3D model of the object (see figure 4, section IV-B Final Phase, where Yamazaki discusses performing space carving operation on a volume using the segmented images to build a 3D model).
Trenholm teaches subsequent to performing the feature matching operation, segment foreground and background of at least a subset of the plurality of images (see figure 9, claim 1, claim 9, para. 0074, where Trenholm discusses performing multiple image matching, 3D reconstruction to determine the three-dimensional structure, then identifying object in each of the reconstructed images).
However, Ding, Yamazaki, and Trenholm fail to address: 
“…subsequent to performing the feature matching operation, segment foreground and background of at least a subset of the plurality of images based on the 3D point cloud model to generate segmented images defining silhouettes of the object; and perform a space carving operation on an initial volume using the segmented images to generate a 3D model of the object.”

.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571).  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663